         Case 1:18-cr-00032-DLF Document 228 Filed 11/05/19 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

 UNITED STATES OF AMERICA

              v.
                                           Crim. No. 18-CR-32-2 (DLF)
 CONCOR MANAGEMENT AND
 CONSULTING LLC,

               Defendant.


          GOVERNMENT’S MOTION FOR PERMISSION TO OBTAIN
    THE TRANSCRIPT OF THE TELEPHONIC HEARING ON OCTOBER 29, 2019


       On October 29, 2019, the Court held an ex parte, under seal telephonic hearing with

government counsel that is the subject of Defendant Concord Management and Consulting’s

Motion to Disclose Ex Parte Communications Regarding the Government’s Intention to Seek a

Superseding Indictment [Dkt. No. 225]. The government now requests that the Court issue an

order unsealing the transcript of this hearing for the limited purpose of allowing the government

to review the transcript and respond to the defense motion, specifically, to determine whether

redactions are necessary to protect grand jury material covered by Rule 6(e) of the Federal Rules

of Criminal Procedure.

                                     Respectfully submitted,


JOHN C. DEMERS                                             JESSIE K. LIU
Assistant Attorney General for National Security           United States Attorney

By: /s/                                                    By: /s/
Heather N. Alpino                                          Jonathan Kravis
U.S. Department of Justice                                 Luke Jones
National Security Division                                 Kathryn Rakoczy
950 Pennsylvania Ave. NW                                   555 Fourth Street NW
Washington, D.C. 20530                                     Washington, D.C. 20530
        Case 1:18-cr-00032-DLF Document 228-1 Filed 11/05/19 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

 UNITED STATES OF AMERICA

              v.
                                           Crim. No. 18-CR-32-2 (DLF)
 CONCOR MANAGEMENT AND
 CONSULTING LLC,

               Defendant.


                                     PROPOSED ORDER

       Upon consideration of the government’s motion for permission to obtain the transcript of

the telephonic hearing held on October 29, 2019, it is hereby

       ORDERED that the government’s motion is GRANTED, and the transcript of the

October 29, 2019 telephonic hearing is unsealed for the limited purpose of review by the

government. The transcript shall remain sealed for all other purposes until further Order from

the Court.



Date: November ___, 2019                            ______________________________
                                                    Hon. Dabney Friedrich
                                                    United States District Judge
